UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
IN RE PETITION OF STANLEY            )
KUTLER, et al.                      )  Misc. No. 10-547 (RCL)
                                     )
____________________________________)

                           MEMORANDUM OPINION & ORDER

       Before the Court is petitioners’ Petition for Order Directing Release of Transcript of

Richard M. Nixon’s Grand Jury Testimony of June 23–24, 1975, and Associated Materials of the

Watergate Special Prosecution Force [1]. Upon consideration of the petition, the government’s

opposition [16] and reply thereto [19], the government’s ex parte submission to the Court [21],

and the applicable law, the Court will grant the petition for the reasons set forth below.

       I.      BACKGROUND

       Stanley Kutler, 1 the American Historical Association, the American Society for Legal

History, the Organization of American Historians, and the Society of American Archivists have

petitioned the Court to unseal the transcript of President Richard M. Nixon’s grand jury

testimony from June 23 and 24, 1975. Kutler Petition 1, Sept. 13, 2010 [1]. Petitioners also seek

associated materials of the Watergate Special Prosecution Force (WSPF), which are located at

the National Archives and Records Administration (NARA) in boxes five, six, and seven of

Record Group 460. Id. at 1–2. Petitioners have submitted the declarations of several scholars and

other individuals who support their request. See id. at 4, ¶¶ 8–9 (listing the names and titles of

declarants).




1
 Mr. Kutler is an historian, Professor Emeritus at the University of Wisconsin, and the author of
several books about President Nixon and Watergate. Kutler Petition 2, ¶ 1 [1].
                                                1
       The government opposes the petition, arguing that the requested disclosure falls outside

the exceptions to grand jury secrecy set forth in Federal Rule of Criminal Procedure 6(e).

Petitioners base their request not on Rule 6(e), but on the Court’s inherent supervisory authority

to order the release of grand jury materials. Specifically, petitioners ask the Court to apply the

“special circumstances” test articulated by the Second Circuit in In re Petition of Craig, 131 F.3d

99 (2d Cir. 1997).

       The key events of Watergate—the details of which Mr. Kutler describes thoroughly in his

declaration at Tab A—are well known. The content of President Nixon’s grand jury testimony,

however, is unknown to the public. Following his resignation and President Gerald Ford’s

pardon, the WSPF could not prosecute President Nixon for conduct related to the Watergate

break-in and subsequent cover-up. The last of the three WSPF grand juries, however, remained

open with respect to investigations of other potential targets. Declaration of Richard J. Davis

(Tab C) ¶ 3 [1]. The WSPF secured an agreement to take President Nixon’s testimony in

connection with its open investigations and in a manner that would avoid litigation over such

issues as executive privilege. Id. at ¶¶ 3–4. Prosecutors agreed to take his testimony near his

home in San Clemente, California. Declaration of Julian Helisek (Tab B) ¶ 7 [1]. On June 23 and

24, 1975, President Nixon testified for eleven hours before two members of the grand jury and

several WSPF attorneys. Id. Afterward, a full transcript of the proceeding was read to the

remaining members of the grand jury in Washington, DC. Id. at ¶ 9.

       Because the content of the testimony was sealed, the press reported primarily on the fact

of it—in keeping with President Nixon’s desire that the fact of his testimony be made public. Id.

at ¶ 10. Press accounts indicate that the testimony covered at least four topics: (1) the 18½-

minute gap in a White House tape recording of a conversation between President Nixon and H.R.

                                                2
Haldeman; (2) the alteration of White House tape transcripts submitted to the House Judiciary

Committee during its impeachment inquiry; (3) the extent to which the Nixon Administration

used the IRS to harass political enemies; and (4) the $100,000 payment from billionaire Howard

Hughes to President Nixon’s friend, Charles “Bebe” Rebozo. Id. at ¶ 11. A few pieces of

information about the testimony’s content have been reported—including, for example, President

Nixon’s statement in a 1977 interview that he did not erase the infamous 18½-minute segment—

but little else is known to the public. Id. at ¶ 13.

        On July 3, 1975, the third Watergate grand jury was dismissed. Id. at ¶ 29. It had handed

up no indictments in the wake of President Nixon’s testimony. Id. at ¶ 12.

        II.     LEGAL STANDARD

        There is a tradition in the United States—one that is “older than our Nation itself”—that

proceedings before a grand jury should remain secret. In re Biaggi, 478 F.2d 489, 491 (2d Cir.

1973) (quoting Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 399 (1959)). This

tradition is codified in Federal Rule of Criminal Procedure 6(e). See Douglas Oil Co. v. Petrol

Stops Nw., 441 U.S. 211, 218–19 n.9 (1979). The rule of secrecy is justified by a number of

objectives, including:

                (1) [t]o prevent the escape of those whose indictment may be
                contemplated; (2) to insure the utmost freedom to the grand jury in its
                deliberations, and to prevent persons subject to indictment or their friends
                from importuning the grand jurors; (3) to prevent subornation of perjury or
                tampering with the witnesses who may testify before [the] grand jury and
                later appear at the trial of those indicted by it; (4) to encourage free and
                untrammeled disclosures by persons who have information with respect to
                the commission of crimes; [and] (5) to protect [the] innocent accused who
                is exonerated from disclosure of the fact that he has been under
                investigation, and from the expense of standing trial where there was no
                probability of guilt.



                                                       3
United States v. Proctor & Gamble Co., 356 U.S. 677, 681–82 n.6 (1958) (quoting United States

v. Rose, 215 F.2d 617, 628–29 (3d Cir. 1954)).

       But the rule of grand jury secrecy is not without exceptions. These exceptions, which

“have developed historically alongside the secrecy tradition,” are codified in Rule 6(e)(3). In re

Petition of Craig, 131 F.3d 99, 102 (2d Cir. 1997). Additionally, courts have recognized that—in

the absence of an exception under Rule 6(e)(3)—there may be “special circumstances in which

release of grand jury records is appropriate even outside the boundaries of the rule.” Id. (quoting

Biaggi, 478 F.2d at 494 (supplemental opinion) (internal quotations omitted) (holding that Rule

6(e) did not bar the public disclosure of grand jury minutes, even where no Rule 6(e) exception

applied, when sought by the grand jury witness himself)). In Craig, the Second Circuit embraced

the “special circumstances” exception first recognized by Chief Judge Friendly in Biaggi,

holding that “permitting departures from Rule 6(e) is fully consonant with the role of the

supervising court and will not unravel the foundations of secrecy upon which the grand jury is

premised.” Id. at 103. The Craig court explained that the special circumstances exception “is

consistent with the origins of Rule 6(e), which reflects rather than creates the relationship

between federal courts and grand juries.” Id. (citing Pittsburgh Plate Glass Co., 360 U.S. at 399

(explaining that “Rule 6(e) is but declaratory” of the principle that the disclosure of grand jury

materials is “committed to the discretion of the trial judge”)). Judge Calabresi, writing for the

court, noted that the Second Circuit was not alone in this view. See id. at 103 & nn.3–4 (citing In

re Hastings, 735 F.2d 1261, 1268–69 (11th Cir. 1984) (describing courts’ “inherent power” to

authorize the disclosure of grand jury records outside of Rule 6(e))).

       Indeed, there is ample support for the view that courts’ authority regarding grand jury

records reaches beyond Rule 6(e)’s literal wording. As the Advisory Committee stated in

                                                 4
adopting the rule, Rule 6(e) “continues the traditional practice of secrecy on the part of members

of the grand jury, except when the court permits a disclosure.” Fed. R. Crim. P. 6(e) advisory

committee’s note (emphasis added). And several years after the rule was promulgated, the

Supreme Court stated that “federal trial courts as well as the Courts of Appeals have been nearly

unanimous in regarding disclosure as committed to the discretion of the trial judge. Our cases

announce the same principle, and Rule 6(e) is but declaratory of it.” Pittsburgh Plate Glass Co.,

360 U.S. at 399 (emphasis added) (internal citations omitted). Consistent with this principle, it

has been the initiative of courts—through the exercise of their inherent authority regarding grand

jury records—that has shaped the development of Rule 6(e). Since its adoption by the Supreme

Court in 1944, the rule has been amended to reflect “subsequent developments wrought in

decisions of the federal courts.” Hastings, 735 F.2d at 1268. These amendments confirm that

courts’ ability to order the disclosure of grand jury records has never been confined by Rule

6(e)’s enumerated exceptions.

       In 1971, for example, a district court went beyond the language of Rule 6(e)—which at

that time permitted disclosure of grand jury records only to “attorneys for the government”—and

permitted disclosure to IRS agents in connection with a Department of Justice investigation. In

re William H. Pflaumer & Sons, Inc., 53 F.R.D. 464, 476–77 (E.D. Pa. 1971). Subsequently, in

1977, Rule 6(e) was amended to allow disclosure to government personnel deemed necessary to

assist government attorneys in the performance of their duties. See Fed. R. Crim. P.

6(e)(3)(A)(ii). The Advisory Committee cited Pflaumer, among other cases, noting that

“[a]lthough case law is limited, the trend seems to be in the direction of allowing disclosure to

government personnel who assist attorneys for the government in situations where their expertise

is required.” Fed. R. Crim. P. 6(e) advisory committee’s note. In 1983, Rule 6(e) was once again

                                                5
amended to incorporate a development in the law by the courts. The Advisory Committee

explained that “[n]ew subdivision (e)(3)(C)(iii) recognizes that it is permissible for the attorney

for the government to make disclosure of matters occurring before one grand jury to another

federal grand jury. Even absent a specific provision to that effect, the courts have permitted such

disclosure in some circumstances.” Id. (collecting cases) (emphasis added).

       As its history demonstrates, Rule 6(e) was not designed to ossify the exceptions to the

general rule of grand jury secrecy—freezing the scope of such exceptions at the moment the rule

was promulgated—but instead was intended to declare the law of disclosure as it stood in 1944.

And as new exceptions outside of those enumerated in Rule 6(e) have gained traction among the

courts, the scope of the rule has followed suit—a practice in keeping with courts’ traditional

discretion regarding disclosure, see Pittsburgh Plate Glass Co., 360 U.S. at 399, and utterly

inconsistent with the notion that Rule 6(e) limits courts’ ability to disclose grand jury records to

those exceptions expressly contemplated by the rule. See Hastings, 735 F.2d at 1269 (explaining

that Rule 6(e)’s history “indicate[s] that the exceptions permitting disclosure were not intended

to ossify the law, but rather are subject to development by the courts in conformance with the

rule’s general rule of secrecy”); In re Petition of Am. Historical Ass’n, 49 F. Supp. 2d 274, 283

(S.D.N.Y. 1999) (“These exceptions [to Rule 6(e)] gradually have been adopted to reflect

traditional practices of courts and evolving views as to the desirability of disclosure in certain

circumstances.”).

       While “it is certain that a court’s power to order disclosure of grand jury records is not

strictly confined to the instances spelled out in the rule,” there is little guidance as to when a

court is free to go beyond Rule 6(e). Hastings, 735 F.2d at 1268. To be sure, a court’s authority



                                                 6
to order the disclosure of grand jury records is not unfettered. In recognizing that Rule 6(e)’s

exceptions “are subject to development by the courts,” the Hastings court observed that:

               Certainly . . . courts must adhere to Rule 6(e) in “garden variety” petitions
               for grand jury disclosure. The rule was intended to provide a reliable
               statement of the law in this area, and would be rendered meaningless if
               departures were freely sanctioned. We assume that courts are not
               empowered to act outside Rule 6(e) in other than exceptional
               circumstances consonant with the rule’s policy and spirit.

Hastings, 735 F.2d at 1269 (emphasis added) (finding that a judicial investigative committee’s

request for the records of a grand jury that had indicted a federal judge constituted an

“exceptional situation” permitting disclosure outside of Rule 6(e)). This Court agrees that any

exception to grand jury secrecy beyond those enumerated in Rule 6(e) must arise—to put it

simply—only in exceptional circumstances.

       Contrary to the government’s contention, the special circumstances exception first

recognized in Biaggi does not circumvent Rule 6(e). The Supreme Court has admonished that

courts’ inherent supervisory power “does not include the power to develop rules that circumvent

or conflict with the Federal Rules of Criminal Procedure.” Carlisle v. United States, 517 U.S.

416, 426 (1996) (holding that a district court had no authority to grant a motion for judgment of

acquittal filed one day outside of Rule 29(c)’s time limit); see also Bank of Nova Scotia v. United

States, 487 U.S. 250, 254–55 (1988) (holding that a district court could not invoke its

supervisory power to circumvent Rule 52(a)’s harmless error standard). But Carlisle dealt with a

district court that had “contradicted the plain language” of Rule 29(c) by “effectively

annull[ing]” its specified time limit. Carlisle, 517 U.S. at 426. In contrast, courts have

historically exercised their supervisory power to develop appropriate exceptions to the rule of

grand jury secrecy. See Hastings, 735 F.2d at 1268–69 (tracing the history of how courts’


                                                7
inherent power has shaped Rule 6(e)); In re Report and Recommendations of June 5, 1972 Grand

Jury, 370 F. Supp. 1219, 1229 (D.D.C. 1974) (citing Biaggi for the proposition that Rule 6(e)

“remains subject to the law or traditional policies that gave it birth”). Nothing in Carlisle

precludes the exercise of that power in “exceptional circumstances consonant with the rule’s

policy and spirit.” Hastings, 735 F.2d at 1269.

       The D.C. Circuit has not specifically addressed the question of whether courts have

inherent authority to order the release of grand jury records in circumstances not enumerated by

Rule 6(e). It has, however, permitted disclosure in circumstances in which no Rule 6(e)

exception applied. See In re Grand Jury Subpoena, Judith Miller, 493 F.3d 152, 154–55 (D.C.

Cir. 2007) (releasing grand jury material because it had become widely known, thereby losing its

character as Rule 6(e) information); Haldeman v. Sirica, 501 F.2d 714, 715 (D.C. Cir. 1974) (en

banc) (denying a petition to prohibit the release of a grand jury report outside of Rule 6(e)).

Haldeman was a direct appeal from Judge Sirica’s decision in In re Report and

Recommendations to release a report prepared by the first Watergate grand jury to the House

Judiciary Committee. In his decision, Judge Sirica rejected the argument that disclosure was

“absolutely prohibited” because it fell outside of Rule 6(e). In re Report and Recommendations,

370 F. Supp. at 1227. In so doing, he cited Chief Judge Friendly’s opinion in Biaggi for the

proposition that Rule 6(e) “was not intended to create new law [but] remains subject to the law

or traditional policies that gave it birth.” Id. at 1229. Judge Sirica thus held that the principles of

grand jury secrecy did not prohibit disclosure of the grand jury’s report to the House Judiciary

Committee. The D.C. Circuit approved of Judge Sirica’s decision, stating that it was “in general

agreement” with his rejection of the contention that “the discretion ordinarily reposed in a trial

court to make such disclosure” of grand jury materials is limited by the terms of Rule 6(e).

                                                  8
Haldeman, 501 F.2d at 715. Notably, in approving of Judge Sirica’s decision, the D.C. Circuit

effectively declined to adopt the view of the dissenting judge in Biaggi, who argued that “the

present situation does not present a case for the application of any of the exceptions specified in

[Rule 6(e)]. [The Court has], without the support of any authority in the statute or the case law,

created another exception. . . . I do not believe that we have power to legislate this additional

exception.” Biaggi, 478 F.2d at 494 (Hays, J., dissenting).

       Given the dearth of relevant law in our Circuit and the absence of any precedent

precluding petitioners’ request, 2 it is appropriate to look to the way other Circuits have dealt with

the disclosure of grand jury materials outside of Rule 6(e). For the reasons discussed above, the

Court finds that the Second Circuit’s special circumstances exception is well grounded in courts’

inherent supervisory authority to order the release of grand jury materials. Importantly, the

exception, by its very nature, applies only in exceptional circumstances, requiring a nuanced and

fact-intensive assessment of whether disclosure is justified. Craig provided a non-exhaustive list

of factors that a court may consider when making such an assessment. These factors include:

               (i) the identity of the party seeking disclosure; (ii) whether the defendant
               to the grand jury proceeding or the government opposes the disclosure;
               (iii) why disclosure is being sought in the particular case; (iv) what
               specific information is being sought for disclosure; (v) how long ago the
               grand jury proceedings took place; (vi) the current status of the principals
               of the grand jury proceedings and that of their families; (vii) the extent to
               which the desired material—either permissibly or impermissibly—has
               been previously made public; (viii) whether witnesses to the grand jury
               proceedings who might be affected by disclosure are still alive; and (ix)


2
  The government points to In re Petition of Newman, No. 87-5345 (D.C. Cir. Apr. 20, 1988), in
which the D.C. Circuit affirmed the denial of a petition to unseal grand jury transcripts because
“a claim of historical importance, without more, falls outside the scope of the Rule 6(e)(3)
exceptions permitting disclosure.” Id. at *3a. But Newman was an unpublished opinion, and thus
lacks precedential value here.


                                                  9
               the additional need for maintaining secrecy in the particular case in
               question.

Craig, 131 F.3d at 106. With regard to the third factor—the reason disclosure is sought—the

Craig court held that nothing “prohibits historical interest, on its own, from justifying the release

of grand jury material in an appropriate case.” Id. at 105. Indeed, it is “entirely conceivable that

in some situations historical or public interest alone could justify the release of grand jury

information.” Id.

       III.    MERITS OF THE PETITION

       The factors enumerated above properly balance any special circumstances justifying

disclosure against the need to maintain grand jury secrecy. Accordingly, the Court will consider

those factors in determining whether petitioners have demonstrated that the disclosure of

President Nixon’s grand jury testimony is justified. The government argues that—even if the

Court applies the special circumstances test—petitioners fail to meet that test in light of the

privacy interests of individuals named in the testimony and the age of the requested records.

Petitioners contend that the need to maintain the secrecy of the records is minimal and that it is

outweighed by special circumstances—namely, historical interest in the records—justifying

disclosure.

       The Court finds that the factors enumerated above favor the unsealing of the requested

records. First, the identity of the parties seeking disclosure—including major historical groups

and several leading Nixon and Watergate scholars—weighs in petitioners’ favor. Second,

petitioners seek only a narrow range of records related to a single grand jury witness. Third, the

government’s opposition to disclosure, based primarily on privacy implications and the age of

the records, lacks weight in light of the Court’s discussion of those factors below. See Craig, 131


                                                 10
F.3d at 106 (“[The government’s] position is not dispositive. Government support cannot

‘confer’ disclosure, nor can government opposition preclude it.”).

        In addition to these factors, the reason disclosure is sought is particularly significant

here. There is no question that the requested records are of great historical importance, and

indeed, the government does not contest that fact. Petitioners focus on both the general historical

importance of the Watergate criminal investigations and the specific historical importance of

President Nixon’s testimony. To be sure, Watergate’s significance in American history cannot be

overstated. Nearly forty years later, Watergate continues to capture both scholarly and public

interest. The disclosure of President Nixon’s grand jury testimony would likely enhance the

existing historical record, foster further scholarly discussion, and improve the public’s

understanding of a significant historical event. See, e.g., In re Tabac, No. 3:08-mc-0243, 2009

WL 5213717, at *2 (M.D. Tenn. Apr. 14, 2009) (finding that the Craig factors, specifically

historical importance, weighed in favor of unsealing grand jury testimony relating to James

Hoffa); In re Petition of Nat’l Sec. Archive, No. 08-civ-6599, Summary Order at 1–2 (S.D.N.Y.

Aug. 26, 2008) (finding that “substantial historical importance” justified the disclosure of grand

jury records relating to Julius and Ethel Rosenberg, Abraham Brothman, and Miriam

Moskowitz); Am. Historical Ass’n, 49 F. Supp. 2d at 297 (finding that historical interest and

other relevant Craig factors outweighed the need to maintain the secrecy of grand jury transcripts

relating to Alger Hiss); In re Petition of Gary May, No. M 11-189, Memorandum & Order at 3–4

(S.D.N.Y. Jan. 20, 1987) (finding that “undisputed historical significance” justified the

disclosure of grand jury minutes relating to William Remington, a prominent public official

accused of being a Communist during the McCarthy era).



                                                11
       The remaining Craig factors, which pertain to the need to maintain the secrecy of the

requested records, do not overcome the interests favoring disclosure. As an initial matter, the

Court notes that the traditional objectives of grand jury secrecy are not implicated here. See

Proctor & Gamble, 356 U.S. at 681–82 n.6 (enumerating such objectives as preventing the

escape of individuals who may be indicted, ensuring the freedom of grand jury deliberations, and

protecting the innocent accused). Thirty-six years have elapsed, the sole testifying witness passed

away in 1994, and the WSPF’s investigations have closed. Nevertheless, important secrecy

interests may remain years after a grand jury proceeding has ended. These include (1) a forward-

looking interest in maintaining secrecy to encourage future grand jury witnesses to testify

without fear of subsequent disclosures, and (2) an interest in protecting the privacy of any

subjects of the investigation whose identities have not been revealed. Am. Historical Ass’n, 49 F.

Supp. 2d at 292. As to the first interest, the Court does not believe that disclosing thirty-six-year-

old records for historical purposes will deter future witnesses from providing grand jury

testimony. See id. (“The inhibiting effect of such disclosure is insignificant, especially when

compared with far more immediate potential causes of disclosure, such as leaks, general press

attention, public statements by witnesses and revelations at trial.”).

       Thus, the only relevant secrecy interest here—and the government’s primary reason for

opposing petitioners’ request—is the interest in protecting the privacy of named individuals and

their families. 3 Turning to the remaining factors, the Court finds that the privacy interests at

stake here are minimal. As noted above, President Nixon, the sole testifying witness, passed

away seventeen years ago. Furthermore, many Watergate principals who are likely mentioned in

3
  The government has provided an ex parte submission [21] indicating the current status of
individuals named in President Nixon’s testimony. The Court has reviewed the submission in
camera and takes its contents into account in this analysis.
                                                12
his testimony are deceased. See Kutler Petition 38–39 [1]. Most surviving principals, 4 as well as

less significant Watergate figures, have either written about Watergate, given interviews, or

testified under oath about their involvement. See id. at 22–23 n.6, 26 nn.7–8, 39 & n.16. Many of

these individuals are among those who testified before the Senate Watergate Committee or at one

of the four Watergate criminal trials—the transcripts of which are public. Id. at 39; Reply 14–15

[19]. Additionally, portions of the grand jury testimony of certain Watergate figures have been

made public. Declaration of Julian Helisek (Tab B) ¶ 30 [1]. Given the extent to which

Watergate figures—both indicted and unindicted—have written, spoken, or testified about

Watergate, privacy concerns are of limited significance here.

       Moreover, NARA’s review procedures allay any remaining privacy concerns. The

government has informed the Court that, in the event that the requested records are unsealed,

NARA would review the testimony and its associated materials for privacy concerns. With

respect to named individuals who are still living, NARA would look to the treatment of those

individuals in previously released Watergate-related records. NARA would also consider such

factors as the passage of time and the notoriety of those individuals in connection with the events

being discussed. These review procedures, to the extent that privacy concerns exist, greatly

diminish any interest in maintaining the secrecy of the requested records. 5

       In light of the above discussion, the Court rejects the government’s argument that thirty-

six-year-old records are too “young” for disclosure. The government points to courts that have


4
  John Dean, a surviving principal who pled guilty to conspiracy to obstruct justice in connection
with his role in the Watergate cover-up, has submitted a declaration in support of the petition.
See Declaration of John W. Dean III (Tab D) [1].
5
  Additionally, to the extent that any portions of President Nixon’s testimony have been redacted
as classified, such portions would not be made public without undergoing declassification
review.
                                                 13
authorized disclosure on the basis of historical interest fifty to sixty years after the relevant grand

jury proceedings. See, e.g., In re Petition of Nat’l Sec. Archive, No. 08-civ-6599, Summary

Order at 1–2 (granting a petition to unseal sixty-year-old grand jury records relating to Julius and

Ethel Rosenberg, Abraham Brothman, and Miriam Moskowitz); Am. Historical Ass’n, 49 F.

Supp. 2d at 297 (granting a petition to unseal fifty-year-old grand jury transcripts relating to

Alger Hiss). The Court notes that at least one other district court has released grand jury material

of a comparable age on the basis of historical interest. See In re Petition of May, No. M 11-189,

Memorandum & Order at 3–4 (granting a petition to unseal thirty-five-year-old grand jury

minutes relating to William Remington). But more importantly, the significance of age in this

analysis turns on other relevant factors—for example, the current status of the principals of the

grand jury proceedings. Indeed, the government’s argument focuses on whether sufficient time

has passed to protect the privacy of named individuals and their families. As the discussion

above demonstrates, the minimal privacy interests at stake here confirm that the requested

records are not too “young” for disclosure.

       Taken together, the Court finds that the relevant factors weigh in favor of unsealing

President Nixon’s grand jury testimony and the WSPF’s associated materials, subject to NARA’s

review procedures. The special circumstances presented here—namely, undisputed historical

interest in the requested records—far outweigh the need to maintain the secrecy of the records.

The Court is confident that disclosure will greatly benefit the public and its understanding of

Watergate without compromising the tradition and objectives of grand jury secrecy.

       IV.    CONCLUSION

       For these reasons, it is hereby



                                                  14
       ORDERED that petitioners’ Petition for Order Directing Release of Transcript of Richard

M. Nixon’s Grand Jury Testimony of June 23–24, 1975, and Associated Materials of the

Watergate Special Prosecution Force [1] is GRANTED. The requested records shall be unsealed

subject to the review procedures of the National Archives and Records Administration.

       SO ORDERED

       Signed by Royce C. Lamberth, Chief Judge, on July 29, 2011.




                                              15